





EXHIBIT 10.1

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIRD AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of January 28, 2011, between PHILLIPS-VAN HEUSEN
CORPORATION, a Delaware corporation (“PVH” and, together with its affiliates and
subsidiaries, the “Company”), and EMANUEL CHIRICO (the “Executive”).




W I T N E S S E T H

WHEREAS, the Company has previously entered into that Second Amended and
Restated Employment Agreement with the Executive, dated as of December 23, 2008,
and amended as of January 29, 2010 and May 27, 2010 (the “Employment
Agreement”); and




WHEREAS, the Company and the Executive have agreed to simplify the formula used
to determine payouts under Sections 3(b) and 3(f) of the Employment Agreement.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:




1.

Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Employment Agreement.




2.

Amendment of Sections 3(b) and 3(f)(ii).  In order to clarify the amounts
payable under Sections 3(b) and 3(f) of the Employment Agreement, Sections 3(b)
and 3(f)(ii) of the Employment Agreement are hereby deleted in their entirety
and the following is substituted in lieu thereof.




(a)

Substitution for Section 3(b).




(b)

Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined below in Section 3(f)(i)(B)).  If the Company terminates the Executive’s
services without Cause or the Executive terminates his employment with the
Company for Good Reason, other than during the two-year period following a
Change in Control (as defined below in Section 3(f)(i)(A)), the Executive shall
be entitled to receive from the Company (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any);
(ii) all unreimbursed expenses (if any), subject to Section 2(d); (iii) an
aggregate amount (the “Severance Amount”) equal to two times the sum of (A) the
Base Salary plus (B) an amount equal to the bonus that would be payable if
“target” level performance were achieved under the Company’s annual bonus plan
(if any) in respect of the fiscal year during which the termination occurs (or
the prior fiscal year if bonus levels have not yet been established for the year
of termination); and (iv) the payment or provision of any Other Benefits.  The
Severance Amount shall be paid in 48 substantially equal payments (each such
installment shall be treated as a separate payment as defined under Treasury
Regulation § 1.409A-2(b)(2)) on the same schedule that Base Salary was paid
immediately prior to the Executive’s date of termination, commencing on the
first such scheduled payroll date that occurs on or following the date that is
30 days after the Executive’s termination of employment, subject to the
Executive’s compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a).  In addition, if the Company terminates the
Executive’s employment with the Company without Cause or the Executive
terminates his employment with the Company for Good Reason, then the Company
shall also provide to the Executive, during the two-year period following the
Executive’s date of termination, medical, dental, life and disability insurance
coverage for the Executive and the members of his family which is not less
favorable to the Executive than the group medical, dental, life and disability
insurance coverage carried by the Company for the Executive and the members of
his family immediately prior to such termination of employment; provided,
however, that the obligations set forth in this sentence shall terminate to the
extent the Executive obtains comparable medical, dental, life or disability
insurance coverage from any other employer during such period, but the Executive
shall not have any obligation to seek or accept employment during such period,
whether or not any such employment would provide comparable medical and dental
insurance coverage; and provided further, however, that the Executive shall be
obligated to pay an amount equal to the active employee contribution, if any,
for each such coverage.  For the avoidance of doubt, the payment of the
Severance Amount shall be in lieu of any amounts payable under the Company’s
severance policy (as then in effect) and the Executive hereby waives any and all
rights thereunder.  If the Executive is a “specified employee” (as determined
under the Company’s policy for identifying specified employees) on the date of
his “separation from service” (within the meaning of Section 409A) and if any
portion of the Severance Amount would be considered “deferred compensation”
under Section 409A, all payments of the Severance Amount (other than payments
that satisfy the short-term deferral rule, as defined in Treasury Regulation
§1.409A-1(b)(4), or that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or commence to be
paid on any date prior to the first business day after the date that is six
months following the Executive’s separation from service.  The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period.  In addition, interest will accrue at
the 10-year T-bill rate (as in effect as of the first business day of the
calendar year in which the separation from service occurs) on all payments not
paid to the Executive prior to the first business day after the sixth month
anniversary of his separation from service that otherwise would have been paid
during such six-month period had this delay provision not applied to the
Executive and shall be paid with the first payment after such six-month period.
 Notwithstanding the foregoing, payments delayed pursuant to this six-month
delay requirement shall commence earlier in the event of the Executive’s death
prior to the end of the six-month period.  For purposes hereof, the Executive
shall have a “separation from service” upon his death or other termination of
employment for any reason.




(b)

Substitution for Section 3(f)(ii).




(ii)

Obligations of the Company upon a Termination by the Executive for Good Reason
or the Company for any reason other than death, Disability or Cause during the
Two-Year Period following a Change in Control.  If within two years after the
occurrence of a Change in Control, the Executive terminates his employment with
the Company for Good Reason or the Company terminates the Executive’s employment
for any reason other than death, Disability or Cause, the Company (or the then
former Company subsidiary employing the Executive), or the consolidated,
surviving or transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall pay to the Executive, in a lump
sum immediately subsequent to the date of such termination, (A) the portion of
the Base Salary for periods prior to the effective date of termination accrued
but unpaid (if any); (B) all unreimbursed expenses (if any), subject to Section
2(d); (C) an aggregate amount equal to three times the sum of (I) the Base
Salary plus (II) an amount equal to the bonus that would be payable if the
“target” level performance were achieved under the Company’s annul bonus plan
(if any) in respect of the year during which the termination occurs (or the
prior year if bonus levels have not yet been established for the year of
termination); and (D) the payment or provision of any Other Benefits. The
severance amount described in clause (C) of the immediately preceding sentence
shall be paid (x) in a lump sum, if the Change in Control event constitutes a
“change in the ownership” or a “change in the effective control” of the Company
or a “change in the ownership of a substantial portion of a corporation’s
assets” (each within the meaning of Section 409A), or (y) in 72 substantially
equal payments, if the Change in Control event does not so comply with Section
409A.  The lump sum amount shall be paid, or the installment payments shall
commence, as applicable, on the first scheduled payroll date (in accordance with
the Company’s payroll schedule in effect for the Executive immediately prior to
such termination) that occurs on or following the date that is 30 days after the
Executive’s termination of employment; provided, however, that the payment of
such severance amount is subject to the Executive’s compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a).  Any
such installment payment shall be treated as a separate payment as defined under
Treasury Regulation §1.409A-2(b)(2).  Upon the termination of employment with
the Company for Good Reason by the Executive or upon the involuntary termination
of employment with the Company of the Executive for any reason other than death,
Disability or Cause, in either case within two years after the occurrence of a
Change in Control, the Company (or the then former Company subsidiary employing
the Executive), or the consolidated, surviving or transferee Person in the event
of a Change in Control pursuant to a consolidation, merger or sale of assets,
shall also provide, for the period of three consecutive years commencing on the
date of such termination of employment, medical, dental, life and disability
insurance coverage for the Executive and the members of his family which is not
less favorable to the Executive than the group medical, dental, life and
disability insurance coverage carried by the Company for the Executive and the
members of his family either immediately prior to such termination of employment
or immediately prior to the occurrence of such Change in Control, whichever is
greater; provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
three-year period, but the Executive shall not have any obligation to seek or
accept employment during such three-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage.  For the avoidance of doubt, the amounts payable under
clause (C) of this Section 3(f)(ii) as severance shall be in lieu of any amounts
payable under the Company’s severance policy and the Executive hereby waives any
and all rights thereunder.  Notwithstanding anything in this Section 3(f)(ii) to
the contrary, if the Executive is a “specified employee” (as determined under
the Company’s policy for identifying specified employees) on the date of his
“separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) of the first sentence of
this Section 3(f)(ii) would be considered “deferred compensation” under Section
409A, such severance amount shall not be paid or commence to be paid on any date
prior to the first business day after the date that is six months following the
Executive’s separation from service (unless any such payment(s) shall satisfy
the short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4)
of his “separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) of the first sentence of
this Section 3(f)(ii) would be considered “deferred compensation” under Section
409A, such severance).  In addition, interest will accrue at the 10-year T-bill
rate (as in effect as of the first business day of the calendar year in which
the separation from service occurs) on such lump sum amount or installment
payments, as applicable, not paid to the Executive prior to the first business
day after the sixth month anniversary of his separation from service that
otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid at the same time at
which the lump sum payment or the first installment payment, as applicable, is
made after such six-month period.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding three sentences shall commence earlier in the
event of the Executive’s death prior to the end of the six-month period.




3.

Continued Effectiveness of the Employment Agreement.  The Employment Agreement
is, and shall continue to be, in full force and effect, except as otherwise
provided in this Amendment and except that all references to the Employment
Agreement set forth in the Employment Agreement and any other agreements to
which the parties hereto are parties which have been executed prior to the date
hereof and referring to the Employment Agreement shall mean the Employment
Agreement, as amended by this Amendment.




4.

Miscellaneous.




(a)

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument.




(b)

This Amendment shall be construed without regard to any presumption or other
rule requiring construction against the drafting party.







IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.







PHILLIPS-VAN HEUSEN CORPORATION




 

 

By   /s/ Mark D. Fischer

Name:  Mark D. Fischer

Title:  Senior Vice President

 

 

 

  /s/ Emanuel Chirico

Emanuel Chirico






